835 F.2d 879
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dale E. ROBINSON, Plaintiff-Appellant,v.UNITED STATES OF AMERICA, Defendant-Appellee
No. 87-5491.
United States Court of Appeals, Sixth Circuit.
Dec. 9, 1987.

Before LIVELY, Chief Judge, CORNELIA G. KENNEDY, Circuit Judge, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This pro se plaintiff appeals the district court's summary judgment dismissing his negligence action filed pursuant to the Federal Tort Claims Act, 28 U.S.C. Sec. 2671 et. seq., (hereinafter FTCA).  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking eight million dollars in damages, plaintiff sued the government, insisting he had suffered financial, psychological and emotional harm as a result of the allegedly negligent and wrongful termination of his social security benefits.  Specifically, plaintiff charged administration employees with misfeasance in:  1) making false and misleading statements regarding his health;  2) withholding documents supporting his claim of disability;  and 3) disregarding five physicians' statements concerning his medical condition.  The district court dismissed the claim as barred by the "discretionary function exception" contained in 28 U.S.C. Sec. 2680(a).


3
Upon review, we conclude the district court properly dismissed this complaint for the reasons set forth in its opinion dated March 23, 1987.  Accordingly, we hereby affirm the judgment of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.